Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1: 
The claims are directed to method/process and system which is at least one of the categories of statutory subject matter 
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e. an abstract idea because at least one of the method steps can be performed by mental process(es), specifically thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A system comprising:

a second storage system storing an analytics schema, the analytics schema associated with an analytics application; and
an application server to execute the first application to:
receive, from a first user of the first application, a definition of a first attribute to associate with a logical object of the first application;
receive, from a second user of the first application, a definition of a second attribute to associate with a second logical object of the first application;
determine, based on the definition of the first attribute and the definition of the second attribute, that the first attribute and the second attribute are associated with a same semantic;
based on the determination, generate and store a first identifier associated with the first attribute and the second attribute in the first data schema; and
store the first identifier associated with the first attribute and the second attribute in the analytics schema.
The limitation “determine, based on the definition of the first attribute and the definition of the second attribute, that the first attribute and the second attribute are associated with a same semantic” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well understood, routine, conventional activities previously known to the industry to the judicial exception does not 
STEP 2B:
	The additional elements do not amount to significantly more than the judicial exception, i.e. the additional elements such as feature, limitations and steps individually or in combination do not contribute to a patentable inventive concept.  The inventive concept is well known in the industry.  Paragraph 51 of the specification describes determining the difference between shoe size and shoe length.  
	Under BRI, “analytics schema” is a plan to consider the meaning (semantic in claim 1) of words (attributes in claim 1) such as shoe size and shoe length.  Considering the meaning of words is done many times in a day by many different people.     
	The claim elements considered individually or in combination do not result in a new or improved method of determining the meaning of words describing an object.  
Claim 2 recites:
A system according to Claim 1, wherein determination that the first attribute and the second attribute are associated with a same semantic comprises application of a clustering algorithm to data associated with the first attribute and data associated with the second attribute.

Claim 3 recites:
wherein the data associated with the first attribute comprises properties of the first attribute and data associated with instances of the first attribute, and wherein the data associated with the second attribute comprises properties of the second attribute and data associated with instances of the second attribute. 
The above does not overcome the deficiencies of claim 1.
Claim 4 recites:
wherein the clustering algorithm comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.
The above does not overcome the deficiencies of claim 1.
Claim 5 recites:
wherein determination that the first attribute and the second attribute are associated with a same semantic comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.
The above does not overcome the deficiencies of claim 1.
Claim 6 recites:
the application server further to execute the first application to: receive a definition of a third attribute to associate with a third logical object of the first application; receive a definition of a fourth attribute to associate with a fourth logical object of the first application; determine, based 
The above does not overcome the deficiencies of claim 1.
Claim 7 recites:
the application server further to execute the first application to: determine a conversion factor associated with the first attribute, the conversion factor to convert a value of the first attribute to a value of the second attribute, wherein the conversion factor is stored in association with the first attribute in the analytics schema.
The above does not overcome the deficiencies of claim 1.
Claims 8-20 are rejected on the same basis as claims 1-7.
  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1:
determine, based on the definition of the first attribute and the definition of the second attribute, that the first attribute and the second attribute are associated with a same semantic;
Regarding claim 4:

Regarding claim 5: 
5. A system according to Claim 1, wherein determination that the first attribute and the second attribute are associated with a same semantic comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.
6. A system according to Claim 1, the application server further to execute the first application to: receive a definition of a third attribute to associate with a third logical object of the first application; receive a definition of a fourth attribute to associate with a fourth logical object of the first application; determine, based on the definition of the third attribute and the definition of the fourth attribute, that the third attribute and the fourth attribute are associated with a same second semantic; based on the determination, generate and store a second identifier associated with the third attribute and the fourth attribute in the first data schema; and store the second identifier associated with the third attribute and the fourth attribute in the analytics schema.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.      
Claim 6 recites:
6. A system according to Claim 1, the application server further to execute the first application to: receive a definition of a third attribute to associate with a third logical object of the first application; receive a definition of a fourth attribute to associate with a fourth logical object of the first application; determine, based on the definition of the third attribute and the definition of the fourth attribute, that the third attribute and the fourth attribute are associated with a same second semantic; based on the determination, generate and store a second identifier associated with the third attribute and the fourth attribute in the first data schema; and store the second identifier associated with the third attribute and the fourth attribute in the analytics schema.
The following elements are not in the specification:
1) definition of a third attribute
2) third logical object
3) definition of a fourth attribute
4) fourth logical object
13. A method according to Claim 8, further comprising

receiving a definition of a fourth attribute to associate with a fourth logical object of the first application;
determining, based on the definition of the third attribute and the definition of the fourth attribute, that the third attribute and the fourth attribute are associated with a same second semantic;
based on the determination, generating a second identifier associated with the third attribute and the fourth attribute and storing the second identifier associated with the third attribute and the fourth attribute in the first data schema; and
storing the second identifier associated with the third attribute and the fourth attribute in the analytics schema.
Claim 13 is rejected on the same basis as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2013/0262756) in view of Schwan (US 2018/0137161) in view of in view of Mathews (US 2003/0163479) in view of Ma (US 2018/0060684) in view of Heckel (US 5,228,123) and further in view of Lankford (US 2019/0377713).  

a first storage system storing a first data schema and first data, the first data schema and first data associated with a first application;
	Goodman [0017] There are instances where an application stores files on multiple storage volumes. For example, a database server may store database tables on a first given storage volume, database indexes on a second given storage volume, and database schemas on a third given volume. Alternatively, a logical volume manager (LVM) may create a single storage volume that comprises multiple physical disk drives. Therefore the first given storage volume, the multiple storage volumes are logically joined in the sense that any changes to any one of the related storage volumes typically results in corresponding changes to the other related storage volumes.

a second storage system storing an analytics schema, the analytics schema associated with an analytics application;
Goodman discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Schwan discloses:
	Schwan [0094] With reference to FIG. 11, the computing system 1100 includes one or more processing units 1110, 1115 and memory 1120, 1125. In FIG. 11, this basic configuration 1130 is included within a dashed line. The processing units 1110, 1115 execute computer-executable instructions, such as for implementing execution components of a data analysis schema, associated methods of executing the data analysis schema, described herein. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor.


an application server to execute the first application to:

receive, from a first user of the first application, a definition of a first attribute to associate with a logical object of the first application;
Goodman discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mathews discloses:
	Mathews [0068] Association 507 may also have a ternary relation 510 with an object, which provides further user-defined attributes for the relationship between two objects.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman to obtain above limitation based on the teachings of Mathews for the purpose of analyzing user provided attribute(s).

receive, from a second user of the first application, a definition of a second attribute to associate with a second logical object of the first application;
	Mathews [0068] Association 507 may also have a ternary relation 510 with an object, which provides further user-defined attributes for the relationship between two objects.  

determine, based on the definition of the first attribute and the definition of the second attribute, that the first attribute and the second attribute are associated with a same semantic;

	Ma [0036] Preferably, the first appearance visual feature comprises a first texture feature, a first color feature and a first semantic attribute feature;
Ma [0037] the second appearance visual feature comprises a second texture feature, a second color feature and a second semantic attribute feature;
	Ma [0042] calculating a semantic attribute similarity distance according to the first semantic attribute feature and the second semantic attribute feature;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman to obtain above limitation based on the teachings of Ma for the purpose of calculating a semantic similarity between a first attribute and a second attribute.  
	
based on the determination, generate and store a first identifier associated with the first attribute and the second attribute in the first data schema;
Goodman discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Heckel discloses:
	Heckel claim 11, The improvement of claim 10 wherein each of said objects has associated with its first and second set of attributes an identifier; the improvement including name means for simultaneously changing said identifier associated with both said first and second set of attributes upon changing the identifier associated with one of said sets of attributes by commands received from said first input device.


Arguably Heckel discloses storing in the first data schema.  However, Lankford discloses:  
	Lankford claim 17. The method of claim 10, further comprising storing a user identifier in the schema record
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman to obtain above limitation based on the teachings of Lankford for the purpose of storing a user identifier in the schema record.  

store the first identifier associated with the first attribute and the second attribute in the analytics schema.
	Schwan [0006] According to another method, user input is received selecting at least one data source from a library of data sources for inclusion in a data analysis schema.  The selected data source, such an identifier of the data source, is stored in the data analysis schema.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford and further in view of Devanathan (US 2018/0260860)
Regarding claim 2, the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford discloses the elements of the claimed invnetio as noted but does not disclose wherein determination that the first attribute and the second attribute are associated with a same semantic 
	Devanathan [0044] Therefore, at this step, we further simplify the structure of the data by grouping the reviews under each attribute/sentiment combination using a clustering algorithm. The clustering algorithm does a semantic clustering of the reviews under each attribute sentiment combination, using the highlighted text fragment as inputs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford to obtain above limitation based on the teachings of Devanathan for the purpose of using a clustering algorithm to review each attribute.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman, Schwan, Mathews, Ma, Heckel, Lankford and Devanathan and further in view of Russell (US 2004/0143588).  
Regarding claim 3, the combination of Goodman, Schwan, Mathews, Ma, Heckel, Lankford and Devanathan discloses the elements of the claimed invention as noted but does not disclose wherein the data associated with the first attribute comprises properties of the first attribute and data associated with instances of the first attribute, and wherein the data associated with the second attribute comprises properties of the second attribute and data associated with instances of the second attribute.  However, Russell discloses:
	Russell claim 26. A method of structuring a database, said method comprising: creating a data objects table containing attributes; creating an attributes table containing properties of said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford and Devanathan to obtain above limitation based on the teachings of Russell for the purpose of creating a data objects table containing attributes. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman, Schwan, Mathews, Ma, Heckel, Lankford and Devanathan and further in view of Denney (US 2013/0021369). 
Regarding claim 4, the combination of Goodman, Schwan, Mathews, Ma, Heckel, Lankford and Devanathan discloses the elements of the claimed invention as noted but does not disclose wherein the clustering algorithm comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.  However, Denney discloses:
Denney [0100] FIG. 9 is a block diagram that illustrates an embodiment of generating display times for respective objects 933 on a display 910. The display 910 in the embodiment shown in FIG. 9 includes three portions 911A-C. The respective display times 940 of the objects being displayed in the portions 911A-C are based on one or more of the attributes of the objects in and the attributes of the associated object cluster(s) 935A-F in the object collection 930. Attributes of a cluster may include a number of objects in the cluster, subject(s) of the objects in the cluster, spectral properties of the objects in the cluster (e.g., colors, dynamic range), morphological properties (e.g., similar shapes such as people, cars, tools, houses, birds), location, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford and Devanathan to obtain above limitation based on the teachings of Denney for the purpose of clustering objects and attributes.
  
Regarding claim 5, the combination of Goodman, Schwan, Mathews, Ma, Heckel, Lankford and Devanathan and further in view of Denney discloses wherein determination that the first attribute and the second attribute are associated with a same semantic comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.
Denney [0100] FIG. 9 is a block diagram that illustrates an embodiment of generating display times for respective objects 933 on a display 910. The display 910 in the embodiment shown in FIG. 9 includes three portions 911A-C. The respective display times 940 of the objects being displayed in the portions 911A-C are based on one or more of the attributes of the objects in and the attributes of the associated object cluster(s) 935A-F in the object collection 930. Attributes of a cluster may include a number of objects in the cluster, subject(s) of the objects in the cluster, spectral properties of the objects in the cluster (e.g., colors, dynamic range), morphological properties (e.g., similar shapes such as people, cars, tools, houses, birds), location, user rating, tags, age of the objects in the cluster, user access of the object in the cluster, as well as any other cluster attribute.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford and further in view of Debray (US 2014/0365533). 
Regarding claim 7, the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford       discloses the elements of the claimed invention as noted but does not disclose determine a conversion factor associated with the first attribute, the conversion factor to convert a value of the first attribute to a value of the second attribute, wherein the conversion factor is stored in association with the first attribute in the analytics schema.  However, Debray discloses:
Debray [0064] Listing 1 excerpts a function, slot_deform_tuple( ), from the source code of PostgreSQL. This function is executed whenever a tuple is fetched; it extracts values from a stored tuple into an array of long integers. The function relies on a loop (starting on line 11) to extract each attribute. For each attribute, a path in the code sequence (from line 12 to line 43) is executed to convert the attribute’s value within the stored bytes of the tuple into a long integer (that is, bytes, shorts, and ints are cast to longs and strings are cast to pointers). The catalog information for each attribute is stored in a struct named thisatt. As Listing 1 shows, attribute length (attlen), attribute physical storage alignment (attalign), and attribute offset (attcacheoff) all participate in selecting a particular execution path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Goodman, Schwan, Mathews, Ma, Heckel and Lankford to obtain above limitation based on the teachings of Debray for the purpose of converting the attributes within the stored bytes of the tuple into a long integer.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Ma in view of Heckel in view of Lankford and further in view of Schwan.   
Regarding claim 8, Mathews discloses: 
receiving a definition of a first attribute to associate with a logical object of the first application;
Mathews [0068] Association 507 may also have a ternary relation 510 with an object, which provides further user-defined attributes for the relationship between two objects.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman to obtain above limitation based on the teachings of Mathews for the purpose of analyzing user provided attribute(s).

receiving a definition of a second attribute to associate with a second logical object of the first application;
Mathews [0068] Association 507 may also have a ternary relation 510 with an object, which provides further user-defined attributes for the relationship between two objects.  

determining, based on the definition of the first attribute and the definition of the second attribute, that the first attribute and the second attribute are associated with a same semantic;
However, Ma discloses:
	Ma [0036] Preferably, the first appearance visual feature comprises a first texture feature, a first color feature and a first semantic attribute feature;
Ma [0037] the second appearance visual feature comprises a second texture feature, a second color feature and a second semantic attribute feature;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Ma for the purpose of calculating a semantic similarity between a first attribute and a second attribute.  

based on the determination, generating a first identifier associated with the first attribute and the second attribute and storing the first identifier associated with the first attribute and the second attribute in a first data schema associated with the first application;
Mathews discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Heckel discloses:
Heckel claim 11, The improvement of claim 10 wherein each of said objects has associated with its first and second set of attributes an identifier; the improvement including name means for simultaneously changing said identifier associated with both said first and second set of attributes upon changing the identifier associated with one of said sets of attributes by commands received from said first input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Heckel for the purpose of storing a first identifier associated with a second identifier.  

Arguably Heckel discloses storing in the first data schema.  However, Lankford discloses:  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Lankford for the purpose of storing a user identifier in the schema record.  

storing the first identifier associated with the first attribute and the second attribute in an analytics schema associated with an analytics application.
Mathews discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Schwan discloses:
Schwan [0006] According to another method, user input is received selecting at least one data source from a library of data sources for inclusion in a data analysis schema.  The selected data source, such an identifier of the data source, is stored in the data analysis schema.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Schwan for the purpose of implementing execution components of a data analysis schema.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford and Schwan and further in view of Devanathan.
Regarding claim 9, the combination of Mathews, Ma, Heckel, Lankford and Schwan       discloses the elements of the claimed invnetio as noted but does not disclose wherein determination that the first attribute and the second attribute are associated with a same semantic 
	Devanathan [0044] Therefore, at this step, we further simplify the structure of the data by grouping the reviews under each attribute/sentiment combination using a clustering algorithm. The clustering algorithm does a semantic clustering of the reviews under each attribute sentiment combination, using the highlighted text fragment as inputs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mathews, Ma, Heckel, Lankford and Schwan to obtain above limitation based on the teachings of Devanathan for the purpose of using a clustering algorithm to review each attribute.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford, Schwan and Devanathan and further in view of Russell.     
Regarding claim 10, the combination of Mathews, Ma, Heckel, Lankford, Schwan and Devanathan discloses the elements of the claimed invention as noted but does not disclose wherein the data associated with the first attribute comprises properties of the first attribute and data associated with instances of the first attribute, and wherein the data associated with the second attribute comprises properties of the second attribute and data associated with instances of the second attribute.  However, Russell discloses:
	Russell claim 26. A method of structuring a database, said method comprising: creating a data objects table containing attributes; creating an attributes table containing properties of said attributes in said data objects table; and creating a value table containing values for said properties for specific instances of said attributes.
.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford ad Schwan and Devanathan and further in view of Denney.
Regarding claim 11, the combination of Mathews, Ma, Heckel, Lankford ad Schwan and Devanathan discloses the elements of the claimed invention as noted but does not disclose wherein the clustering algorithm comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.  However, Denney discloses:
Denney [0100] FIG. 9 is a block diagram that illustrates an embodiment of generating display times for respective objects 933 on a display 910. The display 910 in the embodiment shown in FIG. 9 includes three portions 911A-C. The respective display times 940 of the objects being displayed in the portions 911A-C are based on one or more of the attributes of the objects in and the attributes of the associated object cluster(s) 935A-F in the object collection 930. Attributes of a cluster may include a number of objects in the cluster, subject(s) of the objects in the cluster, spectral properties of the objects in the cluster (e.g., colors, dynamic range), morphological properties (e.g., similar shapes such as people, cars, tools, houses, birds), location, user rating, tags, age of the objects in the cluster, user access of the object in the cluster, as well as any other cluster attribute.


Regarding claim 12, the combination of Mathews, Ma, Heckel, Lankford, Schwan, Devanathan and Denney discloses wherein determination that the first attribute and the second attribute are associated with a same semantic comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.
Denney [0100] FIG. 9 is a block diagram that illustrates an embodiment of generating display times for respective objects 933 on a display 910. The display 910 in the embodiment shown in FIG. 9 includes three portions 911A-C. The respective display times 940 of the objects being displayed in the portions 911A-C are based on one or more of the attributes of the objects in and the attributes of the associated object cluster(s) 935A-F in the object collection 930. Attributes of a cluster may include a number of objects in the cluster, subject(s) of the objects in the cluster, spectral properties of the objects in the cluster (e.g., colors, dynamic range), morphological properties (e.g., similar shapes such as people, cars, tools, houses, birds), location, user rating, tags, age of the objects in the cluster, user access of the object in the cluster, as well as any other cluster attribute.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford and Schwan and further in view of Debray.

Debray [0064] Listing 1 excerpts a function, slot_deform_tuple( ), from the source code of PostgreSQL. This function is executed whenever a tuple is fetched; it extracts values from a stored tuple into an array of long integers. The function relies on a loop (starting on line 11) to extract each attribute. For each attribute, a path in the code sequence (from line 12 to line 43) is executed to convert the attribute’s value within the stored bytes of the tuple into a long integer (that is, bytes, shorts, and ints are cast to longs and strings are cast to pointers). The catalog information for each attribute is stored in a struct named thisatt. As Listing 1 shows, attribute length (attlen), attribute physical storage alignment (attalign), and attribute offset (attcacheoff) all participate in selecting a particular execution path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mathews, Ma, Heckel, Lankford and Schwan to obtain above limitation based on the teachings of Debray for the purpose of converting the attribute’s value within the stored bytes of the tuple into a long integer.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathews in view of Ma in view of Heckel in view of Lankford and further in view of Schwan.   
Regarding claim 15, Mathews discloses: 
receive a definition of a first attribute to associate with a logical object of the first application;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodman to obtain above limitation based on the teachings of Mathews for the purpose of analyzing user provided attribute(s).

receive a definition of a second attribute to associate with a second logical object of the first application;
Mathews [0068] Association 507 may also have a ternary relation 510 with an object, which provides further user-defined attributes for the relationship between two objects. 

determine, based on the definition of the first attribute and the definition of the second attribute, that the first attribute and the second attribute are associated with a same semantic;
However, Ma discloses:
	Ma [0036] Preferably, the first appearance visual feature comprises a first texture feature, a first color feature and a first semantic attribute feature;
Ma [0037] the second appearance visual feature comprises a second texture feature, a second color feature and a second semantic attribute feature;
	Ma [0042] calculating a semantic attribute similarity distance according to the first semantic attribute feature and the second semantic attribute feature;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of 

based on the determination, generating a first identifier associated with the first attribute and the second attribute and storing the first identifier associated with the first attribute and the second attribute in a first data schema associated with the first application;
Mathews discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Heckel discloses:
Heckel claim 11, The improvement of claim 10 wherein each of said objects has associated with its first and second set of attributes an identifier; the improvement including name means for simultaneously changing said identifier associated with both said first and second set of attributes upon changing the identifier associated with one of said sets of attributes by commands received from said first input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Heckel for the purpose of storing a first identifier associated with a second identifier.  

Arguably Heckel discloses storing in the first data schema.  However, Lankford discloses:  
	Lankford claim 17. The method of claim 10, further comprising storing a user identifier in the schema record
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Lankford for the purpose of storing a user identifier in the schema record.  

store the first identifier associated with the first attribute and the second attribute in an analytics schema associated with an analytics application.
Mathews discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Schwan discloses:
Schwan [0006] According to another method, user input is received selecting at least one data source from a library of data sources for inclusion in a data analysis schema.  The selected data source, such an identifier of the data source, is stored in the data analysis schema.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mathews to obtain above limitation based on the teachings of Schwan for the purpose of implementing execution components of a data analysis schema.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford and Schwan and further in view of Devanathan.
Regarding claim 16, the combination of Mathews, Ma, Heckel, Lankford and Schwan       discloses the elements of the claimed invnetio as noted but does not disclose wherein determination that the first attribute and the second attribute are associated with a same semantic comprises application of a clustering algorithm to data associated with the first attribute and data associated with the second attribute.  However, Devanathan discloses:
	Devanathan [0044] Therefore, at this step, we further simplify the structure of the data by grouping the reviews under each attribute/sentiment combination using a clustering algorithm. The clustering algorithm does a semantic clustering of the reviews under each attribute sentiment combination, using the highlighted text fragment as inputs.
.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford, Schwan and Devanathan and further in view of Russell.     
Regarding claim 17, the combination of Mathews, Ma, Heckel, Lankford, Schwan and Devanathan discloses the elements of the claimed invention as noted but does not disclose wherein the data associated with the first attribute comprises properties of the first attribute and data associated with instances of the first attribute, and wherein the data associated with the second attribute comprises properties of the second attribute and data associated with instances of the second attribute.  However, Russell discloses:
	Russell claim 26. A method of structuring a database, said method comprising: creating a data objects table containing attributes; creating an attributes table containing properties of said attributes in said data objects table; and creating a value table containing values for said properties for specific instances of said attributes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mathews, Ma, Heckel, Lankford, Schwan and Devanathan to obtain above limitation based on the teachings of Russell for the purpose of creating a data objects table containing attributes.  

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford, Schwan, Devanathan and Russell and further in view of Denney.
Regarding claim 18, the combination of Mathews, Ma, Heckel, Lankford, Schwan, Devanathan and Russell discloses the elements of the claimed invention as noted but does not disclose wherein the clustering algorithm comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.  However, Denney discloses:
Denney [0100] FIG. 9 is a block diagram that illustrates an embodiment of generating display times for respective objects 933 on a display 910. The display 910 in the embodiment shown in FIG. 9 includes three portions 911A-C. The respective display times 940 of the objects being displayed in the portions 911A-C are based on one or more of the attributes of the objects in and the attributes of the associated object cluster(s) 935A-F in the object collection 930. Attributes of a cluster may include a number of objects in the cluster, subject(s) of the objects in the cluster, spectral properties of the objects in the cluster (e.g., colors, dynamic range), morphological properties (e.g., similar shapes such as people, cars, tools, houses, birds), location, user rating, tags, age of the objects in the cluster, user access of the object in the cluster, as well as any other cluster attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mathews, Ma, Heckel, Lankford, Schwan, Devanathan and Russell to obtain above limitation based on the teachings of Denney for the purpose of clustering objects and attributes.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford, Schwan and further in view of Denney.
Regarding claim 19, the combination of Mathews, Ma, Heckel, Lankford, Schwan discloses the elements of the claimed invention as noted but does not disclose wherein determination that the first attribute and the second attribute are associated with a same semantic comprises clustering a plurality of logical objects into a plurality of logical object clusters and, for each of the plurality of logical object clusters, clustering attributes of the logical object of the cluster into a plurality of attribute clusters.  However, Denney discloses:
Denney [0100] FIG. 9 is a block diagram that illustrates an embodiment of generating display times for respective objects 933 on a display 910. The display 910 in the embodiment shown in FIG. 9 includes three portions 911A-C. The respective display times 940 of the objects being displayed in the portions 911A-C are based on one or more of the attributes of the objects in and the attributes of the associated object cluster(s) 935A-F in the object collection 930. Attributes of a cluster may include a number of objects in the cluster, subject(s) of the objects in the cluster, spectral properties of the objects in the cluster (e.g., colors, dynamic range), morphological properties (e.g., similar shapes such as people, cars, tools, houses, birds), location, user rating, tags, age of the objects in the cluster, user access of the object in the cluster, as well as any other cluster attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mathews, Ma, Heckel, Lankford, Schwan   to obtain above limitation based on the teachings of Denney for the purpose of clustering objects and attributes.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathews, Ma, Heckel, Lankford and Schwan and further in view of Debray.
Regarding claim 20, the combination of Mathews, Ma, Heckel, Lankford and Schwan discloses the elements of the claimed invention as noted but does not disclose determine a conversion factor associated with the first attribute, the conversion factor to convert a value of the first attribute to a value of the second attribute, wherein the conversion factor is stored in association with the first attribute in the analytics schema.  However, Debray discloses:
Debray [0064] Listing 1 excerpts a function, slot_deform_tuple( ), from the source code of PostgreSQL. This function is executed whenever a tuple is fetched; it extracts values from a stored tuple into an array of long integers. The function relies on a loop (starting on line 11) to extract each attribute. For each attribute, a path in the code sequence (from line 12 to line 43) is executed to convert the attribute’s value within the stored bytes of the tuple into a long integer (that is, bytes, shorts, and ints are cast to longs and strings are cast to pointers). The catalog information for each attribute is stored in a struct named thisatt. As Listing 1 shows, attribute length (attlen), attribute physical storage alignment (attalign), and attribute offset (attcacheoff) all participate in selecting a particular execution path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mathews, Ma, Heckel, Lankford and Schwan to obtain above limitation based on the teachings of Debray for the purpose of converting the attribute’s value within the stored bytes of the tuple into a long integer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161